                                           Case 5:20-cv-05021-SVK Document 8 Filed 08/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER REIGNIERD,                                Case No. 20-cv-05021-SVK
                                   8                     Plaintiff,
                                                                                               ORDER TO SHOW CAUSE RE
                                   9                v.                                         SETTLEMENT
                                  10     SANTANDER CONSUMER USA INC.,                          Re: Dkt. No. 7
                                  11                     Defendant.

                                  12           Plaintiff reports that this case has settled. Dkt. 7. All previously-scheduled deadlines and
Northern District of California
 United States District Court




                                  13   appearances are vacated.

                                  14           By October 20, 2020, the parties shall file a stipulation of dismissal. If a dismissal is not filed

                                  15   by the specified date, then the parties shall appear on October 27, 2020 at 1:30 p.m. and show cause,

                                  16   if any, why the case should not be dismissed. Additionally, the parties shall file a statement in

                                  17   response to this Order no later than October 20, 2020, describing with specificity (1) the parties’

                                  18   efforts to finalize settlement within the time provided, and (2) whether additional time is necessary, the

                                  19   reasons therefor, and the minimum amount of time required to finalize the settlement and file the

                                  20   dismissal.

                                               If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  21
                                       vacated and the parties need not file a statement in response to this Order.
                                  22
                                               SO ORDERED.
                                  23
                                       Dated: August 28, 2020
                                  24

                                  25

                                  26
                                                                                                        SUSAN VAN KEULEN
                                  27                                                                    United States Magistrate Judge

                                  28
